        Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 1 of 18


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------x
UNITED STATES OF AMERICA,                :
                                         :             11-cr-65 (JSR)
                                         :
 -v-                                     :             OPINION AND ORDER
                                         :
GEORGE PAUL SALEMO,                      :
                                         :
     Defendant.                          :
-----------------------------------------x

JED S. RAKOFF, U.S.D.J.:

      Before the Court is George Paul Salemo’s motion for sentence

reduction under 18 U.S.C. § 3582(c). ECF 121. In 2011, a jury convicted

Salemo of two counts of wire fraud for transmitting a fraudulent check

and a forged grant agreement between an organization he formed and the

U.S. Department of Agriculture, which he used to obtain loans from

financial institutions. ECF 1, 49. The Court sentenced Salemo to 162

months of imprisonment with 3 years of supervised release. ECF 49. He

is   currently   77   years   old   and   was   incarcerated   at   the   Federal

Correctional Institution Fairton (“FCI Fairton”) for ten and a half

years before being transferred to the Bronx Community Reentry Center,

a halfway house, on May 24, 2021, where he currently resides. Salemo’s

scheduled release date is currently May 22, 2022.

      On March 5, 2020, while at FCI Fairton, Salemo submitted an

application for compassionate release through his case manager. Mot.

4. On March 9, 2019, Salemo filed a pro se motion for compassionate

release, which was denied. ECF Nos. 88, 89. More than thirty days

later, on April 24, 2020, Salemo filed a second pro se motion for


                                          1
         Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 2 of 18


compassionate release, in which he argued that the pandemic posed

significant risks to him given his health conditions. ECF Nos. 99,

101. On May 17, 2020, that motion was denied on the ground that the

Court construed the Sentencing Commission’s Policy Statement on the

sentence reduction statute, 18 U.S.C. § 3582(c), to bind a district

court’s determination of what factors amount to an “extraordinary and

compelling reason[]” for a sentence reduction under U.S.S.G. § 1B1.13

Application Note 1. See Memorandum Order, ECF 103. Salemo appealed the

decision and the Second Circuit granted the Government’s motion to

remand the case for reconsideration in light of United States v.

Brooker, 976 F. 3d 228 (2d Cir. 2020) (Calebresi, J.). 1 The Court then

appointed counsel, ECF 118, who filed the pending motion (Motion).

     The Government now argues that Salemo’s motion is procedurally

improper under Section 3582(c)’s exhaustion requirement because he has

not submitted to the Bureau of Prisons (BOP) each of the arguments in

the current iteration of his Motion for sentence reduction following

remand from the Second Circuit. As explained below, the Court holds

that this poses no procedural obstacle to reaching the merits of

Salemo’s Motion. Section 3582(c)(1)(A) does not expressly require a

defendant to demonstrate administrative exhaustion on each issue he

argues in a motion for sentence reduction, and there is no reason to

judicially impose such a hurdle. One BOP denial is enough.



     1 Unless otherwise specified, all internal quotation marks,
citations, emphases, and alterations are removed from all sources
cited herein.

                                       2
       Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 3 of 18


     The     Court   has     carefully    considered     Salemo’s   Motion,     the

Government’s papers in opposition, and the parties’ presentations at

oral argument. The Court here presumes the Parties’ familiarity with

the facts of this case and recites only those details necessary to

decide this Motion. Now, after due consideration and in light of the

discretion Brooker provides, the Court grants Salemo’s motion for

sentence reduction for the reasons set forth below. Specifically,

Salemo’s custodial sentence is hereby reduced to time served. The 3

years of supervised release to which he was originally sentenced

remains unchanged and shall begin immediately.

                              I.   Legal Framework

     Salemo brings his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(1)(A). An incarcerated defendant may file such a motion 30

days after having petitioned the BOP to move for a sentence reduction

on his behalf or after having fully exhausted all administrative

remedies to appeal the BOP’s failure to do so. Id. The statute’s now-

familiar standard requires the Court to “ask four questions: (1) has

the defendant complied with the administrative exhaustion requirement,

(2) has the defendant shown extraordinary and compelling reasons

warranting a sentence reduction, (3) are the 18 U.S.C. § 3553(a)

sentencing    factors      consistent    with   a   lesser   sentence   than   that

previously imposed, and (4) is there a particular sentence reduction

consistent with the § 3553(a) factors that is also warranted by

extraordinary and compelling reasons.” United States v. Garcia, 505

F. Supp. 3d 328 (S.D.N.Y. 2020). Following Brooker, it is undisputed

                                          3
              Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 4 of 18


that district courts are “free[] ... to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.” 976 F.3d at

237. 2

                                        II.   Analysis

         The Court finds that Salemo has satisfied all four of the elements

of a motion for sentence reduction, which are addressed seriatim.

   A. Administrative Exhaustion

         To    move   in   the   district     court   for   a   sentence     reduction,   a

defendant must have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.”        18   U.S.C.     §   3582(c)(1)(A).    This     exhaustion    requirement

applies to Salemo, because he brings the motion for compassionate

release himself.

         The Government argues that Salemo has failed to exhaust his

remedies because he raises new claims in the instant “third” motion

for compassionate release that he failed to make in his prior motions.

ECF 122. In particular, Salemo argues that he contracted COVID-19




       In exercising its discretion, “[t]he only statutory limit on
         2

what a court may consider to be extraordinary and compelling is that
‘[r]ehabilitation ... alone shall not be considered an extraordinary
and compelling reason.’” Brooker, 976 F.3d at 238 (citing 28 U.S.C.
§ 994(t)). This limitation is inapposite here, because neither Salemo
nor the Court relies solely on his rehabilitation.

                                               4
            Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 5 of 18


during his incarceration, that he has not received proper medical

care, and that he is susceptible to new variants of COVID-19.

       The Second Circuit, however, has not addressed whether 18 U.S.C.

§ 3582(c) requires a defendant not only to have exhausted the available

BOP procedures but also to have exhausted those procedures with respect

to each issue he raises. There is a split among the judges in this

district,      and    among   district      courts   nationwide,          as   to   whether

section 3582(c)(1)(A) requires issue exhaustion. See, e.g., United

States v. Torres, 464 F. Supp. 3d 651, 655 (S.D.N.Y. 2020) (Stein, J.)

(“[T]here is no indication whatsoever in the statutory text [of 18

U.S.C. § 3582(c)] that issue exhaustion is required.”); United States

v. Gotti, 2020 WL 7706828, at *2 (S.D.N.Y. Dec. 29, 2020) (McMahon,

J.) (“It is well-settled that a defendant must show administrative

exhaustion with respect to the specific basis for relief upon which

he is relying.”). The Government represents, however, that the majority

of courts to have considered the issue have required issue exhaustion.

Gov. Letter 2. 3

       Salemo      responds   that   this    is    not     a    “third”    motion    but   a

continuance of his second motion, which was remanded by the Second

Circuit for renewed consideration. Reply 2. He points out that this

Court deemed his motion exhausted when it was initially decided and

that       there   was   no   indication    that     the       Second   Circuit     limited



       But see Torres, 464 F. Supp. 3d at 657 (noting that rejecting
       3

an issue-exhaustion requirement is “consistent with the majority of
district court decisions that have addressed the question”).

                                             5
          Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 6 of 18


consideration on remand to “only those circumstances that existed ten

months earlier.” Id. at 3. Finally, Salemo argues that ignoring the

serious    changes    in   circumstances    since    the   initial    motion     for

compassionate release was filed, including the prevalence of COVID-19

in prisons, Salemo contracting COVID-19, and the risks posed by the

new COVID-19 variants, is a “meaningless exercise in service of an

exhaustion requirement” that this Court has recognized is subject to

judicial waiver. Id. at 3–4; see United States v. Haney, 454 F. Supp.

3d 316, 322 (S.D.N.Y. 2020) (Rakoff, J.) (“[T]he Court concludes that

Congressional intent not only permits judicial waiver of the 30-day

exhaustion period, but also, in the current extreme circumstances,

actually favors such waiver, allowing courts to deal with the emergency

before it is potentially too late.”); see also ECF 103 at 3 n. 1

(same).

     On consideration, the Court accordingly rejects the Government’s

invitation    to   inscribe    an   “issue-exhaustion”     requirement      on   the

sentence reduction statute. Any issue-exhaustion requirement would

have to be inferred from the text and structure of the sentence

modification statute. See Sims v. Apfel, 530 U.S. 103, 107 (2000)

(“[R]equirements      of   administrative    issue    exhaustion     are    largely

creatures of statute.”). But as Judge Stein of this Court recently

explained in a thorough and well-reasoned opinion, the statutory scheme

contains none of the usual indicia of Congressional intent to require

litigants to present each argument to an administrative decisionmaker



                                        6
          Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 7 of 18


before obtaining a hearing on the merits before a district court. See

Torres, 464 F. Supp. 3d at 655-656.

     Starting with the text, section 3582(c)(1)(A) contains no express

requirement that each issue in a motion was previously presented to

BOP. See id. Instead, it mandates that “the defendant has fully

exhausted all administrative rights to appeal a failure of [BOP] to

bring a motion on the defendants behalf or” have waited “30 days from

receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The Second Circuit

declined to impose an issue-exhaustion requirement for asylum claims

on the basis of similar language in the Immigration and Nationality

Act. See Lin Zhong v. United States DOJ, 480 F.3d 104, 121–22 (2d Cir.

2006). Nor does any applicable regulations purport to require the BOP

to screen each argument before a motion may be filed in district court.

See Torres, 464 F. Supp. 3d at 655-656.

     While courts have sometimes imposed issue-exhaustion requirements

without a textual basis, the sentence reduction statute has none of

the features that have motivated courts to erect similar hurdles in

the past. Since issue exhaustion has a similar function to appellate

preservation rules, the Supreme Court has indicated that “[w]here the

parties    are   expected    to   develop   the   issues   in    an   adversarial

administrative     proceeding ...     the   rationale    for    requiring   issue

exhaustion is at its greatest.” Sims, 530 U.S. at 109. In contrast,

where “proceedings are inquisitorial rather than adversarial,” with

the agency’s process oriented to “investigate the facts and develop

                                        7
         Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 8 of 18


the arguments both for and against granting benefits,” then “the

reasons for a court to require issue exhaustion are much weaker.” Id.

at   110-111.       As     Torres   explains,     the     “lengthy”    BOP     internal

administrative process to screen sentence reduction applications has

an inquisitorial, rather than an adversarial, structure. 4 That BOP

process is designed to assess the defendant’s application for sentence

modification    using       several    sources,   with     the   defendant’s     stated

rationale only a jumping-off point. Nor does the district court’s

assessment of the section 3852(c)(1)(A) motion take the form of a

review   of   the    BOP    process.   Therefore,       this   Court   holds   that   “a

judicially created issue-exhaustion requirement is inappropriate,”

Sims, 530 U.S. at 111, and a defendant may raise new issues in a motion




     4 “After an inmate has made a request for compassionate release
with the warden of his facility, the warden must investigate and
evaluate the request. ‘If the Warden, upon an investigation of the
request determines that the request warrants approval, the Warden
shall refer the matter in writing with recommendation to the Office
of General Counsel.’ Then, if the General Counsel agrees that
approval is warranted, she must ‘solicit the opinion of either the
Medical Director or the Assistant Director, Correctional Programs
Division depending upon the nature of the basis of the request,’ and
‘the opinion of the United States Attorney in the district in which
the inmate was sentenced.’ Throughout this process, BOP officials
are required to investigate and consider the merits of an inmate's
compassionate-release request, with little involvement from the
inmate himself. And, notably, there is no requirement that a BOP
representative be assigned to oppose the inmate's request .... The
BOP is frequently in the best position to assess, at least in the
first instance, a defendant's conditions, the risk presented to the
public by his release, and the adequacy of a release plan. Given its
expertise in evaluating these factors, it makes sense that the BOP
does not depend much, if at all, on claimants to identify issues for
review.” Torres, 464 F. Supp. 3d at 656-657 (quoting 28 C.F.R.
§ 571.62).

                                           8
       Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 9 of 18


for sentence modification so long as he has applied to BOP and either

exhausted     his   administrative   appeals       of   BOP’s    denial    of   that

application or or waited for 30 days.

     The Court accordingly holds that Salemo has satisfied section

3582’s administrative exhaustion requirement, even though his Motion

presents issues not raised in the internal BOP process.

  B. Extraordinary and Compelling Reasons

     Salemo not only argues that his case presents “extraordinary and

compelling     circumstances”    justifying    release      under    the    Court’s

discretion,    as   Brooker   permits.    Salemo    further     contends   that   he

satisfies the no-longer-binding Sentencing Guidelines policy statement

under which he was previously ineligible for reduction. See ECF 103.

The Court agrees in both respects.

     1. Age & Medical Condition

     Salemo is 77 years old, suffers from multiple medical conditions

including obesity, chronic obstructive pulmonary disorder (COPD),

cataracts, and hypertension, and has completed 129 months of his 162

month sentence. ECF 124 at 21 (medical records). Application Note 1(B)

to U.S.S.G. § 1B1.13 states that an extraordinary and compelling reason

for sentence reduction exists if “the defendant (i) is at least 65

years old; (ii) is experiencing a serious deterioration in physical

or mental health because of the aging process; and (iii) has served

at least 10 years or 75 percent of his or her term of imprisonment,

whichever is less.” Salemo unquestionably meets the first and third

criteria given that he is 77 years old and has now served 80% of his

                                         9
         Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 10 of 18


sentence. 5 The Government disputes the second criterion, questioning

whether Salemo’s medical conditions are caused by the aging process

or that they constitute “serious deterioration.” However, as Salemo

notes, at the very least, cataracts are a deteriorating condition

caused by aging per the Mayo Clinic’s website. Reply 5; Mot. 15 n.6.

     Salemo’s age and growing list of medical problems are also

relevant    to   the    Court’s    discretionary     assessment     of      whether

extraordinary and compelling reasons for sentence reduction exist

apart from the persuasive but no-longer-binding factors set forth in

Application Note 1(B). The Government contends that while Salemo’s age

is advanced, the Court took it into account during sentencing. Gov.

Letter 4. Furthermore, the Government claims that Salemo’s medical

records indicate his health issues are relatively well-managed, which

cuts further against sentence reduction given that he is now in a

halfway house rather than in prison. Id.

     Salemo disputes the Government on these points, maintaining that

age is an appropriate consideration for sentence reduction in light

of Application Note 1(B)’s inclusion of “Age of Defendant” as an

extraordinary    and   compelling    circumstance.     Reply   6.   Salemo     also

maintains that he has been prevented from accessing necessary medical

care. He specifically cites the facts that his surgery to remove a




     5 The Court denied Salemo’s prior motion for sentence reduction
because he had not yet served 75% of his sentence, noting that he
was “quite close.” Memorandum Order, ECF 103, 4. He has now exceeded
this requirement.

                                       10
          Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 11 of 18


cataract on his left eye was canceled due to the pandemic, his dentures

need to be replaced (he was without any at the time of argument), he

requires an endoscopic examination of his esophagus, and he needs to

see a respiratory specialist for his Chronic Obstructive Pulmonary

Disease. Mot. 14–15. Salemo’s claims that BOP’s healthcare system is

insufficient for his medical needs as the approval process is “lengthy

and difficult” and he has not yet received adequate care. Id. He

submits that if he is released from custody, he can use his Medicare

coverage to properly deal with his health issues. Id.

     The Government acknowledges Salemo’s cancelled cataract surgery

but points out that in November 2020, three months after the cancelled

surgery, he refused the standard pre-operation ophthalmology visit

necessary for cataract surgery. Gov. Letter 4. They argue that Salemo’s

claim that he requires better medical care is “controverted by his

refusal to receive such care when offered.” Id. However, Salemo’s

medical     records   indicate    that    he   refused   the   ophthalmological

treatment due to the mandatory 21-day quarantine that would follow

such visits because the quarantine period could interfere with other

medical treatment he required. ECF 124 at 116–117 (medical records).

The records further indicate that Salemo requested that such visits

be postponed until the quarantine requirements were lifted. Id.

     After reviewing the medical records and the parties’ arguments,

the Court concludes that Salemo has at least demonstrated that he is

suffering a serious deterioration of physical health as a result of

the aging process. Accordingly, his case would qualify as presenting

                                         11
       Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 12 of 18


an extraordinary and compelling reason to reduce his sentence were the

Application Note to the Sentencing Guidelines still binding on this

Court. And in the exercise of the Court’s post-Brooker discretion, it

holds that Salemo’s medical condition and advancing age weigh heavily

in favor of a modification of his sentence.

     2. Rehabilitation and Prison Behavior

     Salemo also argues that his behavior in prison warrants a sentence

reduction. During his incarceration, Salemo took eleven education

courses and programs that comprised over 140 hours and only received

one minor disciplinary infraction (for informing a fellow inmate’s

mother by email that the inmate was being transferred to another

prison). Mot. 7–8. The Government argues that a lack of significant

disciplinary   infraction    “does   not   establish    that   he   has   been

rehabilitated,” and, even if it did, rehabilitation alone is not an

extraordinary and compelling reason under 28 U.S.C. § 994(t). Gov.

Letter 4. But that objection is, of course, irrelevant, since the

Government does not dispute rehabilitation’s relevance to the Court’s

sentence modification analysis and Salemo’s Motion does not rely solely

on rehabilitation. The Court therefore duly notes Salemo’s exemplary

record in prison and concludes that it weighs in his favor.

     3. Reentry Plan

     Salemo also cites his preparation for re-entry, as he has begun

looking for an apartment as well as work, and he will be eligible to

receive Social Security and Medicare upon release. Mot. 8–9. The

Government responds that an ambiguous search process and the citation

                                     12
         Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 13 of 18


of government benefits “is no plan at all.” Gov. Letter 4. The Court

disagrees. Receipt of government benefits is relevant to assessing

Salemo’s plans for reentry. Social Security is a secure income source

and Medicare a guaranteed medical insurance plan that will help Salemo

address his many medical needs that are currently going unmet. Access

to a baseline of economic resources and consistent medical care will

foster   a   stable   foundation     for    Salemo’s   life   after   prison,    and

therefore augurs a successful reentry. This is true whether his income

and insurance come from an employer or from the state. Accordingly,

the Court finds that Salemo’s qualification for Social Security and

Medicare weigh in his favor.

     4. COVID-19 Pandemic

     Salemo argues that the continuing COVID-19 pandemic weighs in his

favor for two reasons. First, he argues that his incarceration subject

to BOP’s infection control measures has resulted in more punishment

than the Court envisioned when he was sentenced, before continuous

lockdowns and isolation. Salemo is right that courts have repeatedly

considered the harsh conditions of confinement during the pandemic in

assessing motions for sentence modification. See e.g., United States

v. Mcrae, 2021 WL 142277, at *5 (S.D.N.Y. Jan. 15, 2021) (Engelmayer,

J.) (“[A] day spent in prison under extreme lockdown and in well-

founded fear of contracting a once-in-a-century deadly virus exacts a

price on a prisoner beyond that imposed by an ordinary day in prison.

While such conditions are not intended as punishment, incarceration

in   such    circumstances     is,     unavoidably,      experienced     as     more

                                           13
          Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 14 of 18


punishing.”). The Government responds that the harsh conditions of

imprisonment during the pandemic alone do not warrant compassionate

release.     This   Court   has   previously   acknowledged     that   the   harsh

conditions of incarceration during the pandemic would be insufficient

on its own to constitute extraordinary and compelling reasons for

sentence reduction. See United States v. Rodriguez, 492 F. Supp. 3d

306, 311 (S.D.N.Y 2020) (Rakoff, J.); Gov. Letter 4. But Salemo does

not seek a sentence modification solely because COVID-19 has made his

time in prison unusually difficult, and the harsh conditions he has

faced    are   undoubtedly    relevant    to   assessing    whether    there   are

extraordinary and compelling reasons to shorten his sentence.

        Second, Salemo argues that the continuing public health crisis

created by the COVID-19 pandemic is at its most acute inside prisons

and other congregant living facilities, including halfway houses. See

United States v. Canale, 2020 U.S. Dist. LEXIS 76370, at *4-5 (S.D.N.Y.

Apr. 30, 2020) (“Release to a halfway house ... does not meaningfully

alleviate [a defendant’s] risk.”); United States v. White, 2021 WL

240812 (S.D.N.Y. January 25, 2021) (“The Court continues to acknowledge

that halfway houses are uniquely positioned to be vectors for the

virus.”). Accordingly, Salemo argues that the risks of ongoing COVID-

19 outbreaks and new variants of the virus elevate the danger to his

health the longer he remains in BOP custody. His own case bears this

out. When this Court denied Salemo’s initial motion for compassionate

release, it noted the low rates of COVID-19 infections at FCI Fairton,

where he was then incarcerated. See ECF 103 at 6. But since that order,

                                         14
          Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 15 of 18


at least 244 of the 881 inmates at that facility contracted COVID-19,

with at least one inmate death. Mot. 16–17. Salemo was among those

infected at FCI Fairton. Id. While he was fortunately asymptomatic

(and has since been fully vaccinated), Salemo claims that he may face

long-term effects from the illness and that the new variants of COVID-

19 put him at continued risk given his advanced age. Id. at 6; 17.

Notwithstanding       his    good   fortune    to   have   been   asymptomatic   when

infected, Salemo argues that he has several risk factors that raise

his chance of a severe case of COVID-19 should he be reinfected,

including COPD, hypertension, obesity, and his age. Mot. 3.

      The Government responds that Salemo’s contracting of COVID-19

cuts both ways as “he was asymptomatic and is now at a lower risk of

being     re-infected.”      Id.    Furthermore,     it    characterizes   Salemo’s

arguments     about    the    new   COVID-19    variants     as   “generalized   and

speculative,” and that they are mitigated by his current residence in

a halfway house. Id. at 3.

      Thankfully, the availability of COVID-19 vaccines has offered

significant protection to those people responsible enough to protect

themselves and their communities by getting vaccinated. But the past

few weeks have only underscored the remaining danger that COVID-19

poses, even to those who have recovered from COVID-19 and who have

been fully vaccinated. 6 Social distancing and infection control remains


      6
       See, e.g., J. Shastri, et al., Severe SARS-CoV-2 Breakthrough Reinfection
With Delta Variant After Recovery From Breakthrough Infection by Alpha Variant in
a Fully Vaccinated Health Worker, Frontiers in Med. (Aug. 20, 2021),
https://bit.ly/3BvylgH.


                                          15
        Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 16 of 18


important for individuals and public health. The Court accordingly

concludes that Salemo’s continued residence in a halfway house under

BOP custody increases the risk COVID-19 poses to him and to the

community   at    large.     These   ongoing      risks,   combined   with   Salemo’s

unusually difficult experience being imprisoned during the COVID-19

pandemic, therefore weigh in Salemo’s favor.

      Salemo’s age and medical condition would be enough to establish

the   existence    of   extraordinary       and   compelling     reasons   justifying

modification of his sentence. The case is even stronger considering

his record of rehabilitation, his reentry plan, his experience in

prison during the COVID-19 pandemic, and the risk that COVID-19

continues to pose to people living in congregant facilities.

  C. Section 3553(a) Factors

      Under 18 U.S.C. § 3582(c)(1)(A), once a defendant has exhausted

administrative remedies and been found to have extraordinary and

compelling reasons for a sentence reduction, the Court may modify his

term of imprisonment after considering the sentencing factors set

forth in 18 U.S.C. § 3553(a).

      Salemo     maintains    that    the    minor    sentence    reduction    he   is

requesting will still result in him having spent ten and a half years

incarcerated, another two months at a halfway house, and possibly more

under supervised release. He insists that this would still adequately

“reflect the seriousness of the offense, [] promote respect for the

law, and [] provide just punishment for the offense.” 18 U.S.C. §

3553(a)(2)(A); Mot. 20–21. Furthermore, as discussed above, such a

                                            16
         Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 17 of 18


reduction would “provide the defendant with needed ... medical care,”

which is relevant under 18 U.S.C. § 3553(a)(2)(D). Salemo points out

that when the Court considered the “kinds of sentences available”

under 18 U.S.C. § 3553(a)(3) it “could not have envisioned” that he

would be incarcerated under the harsh conditions at FCI Fairton during

the pandemic nor that he would contract “a serious, life-threatening

disease that may yet have long-lasting effects on his health.” Mot.

21. Therefore, he contends that his sentence was “much harsher” and

“constituted much more punishment” than was originally intended by the

Court. Id.

      The Government responds that Salemo received a long sentence

under    the   sentencing   factors   to    reflect   the   “massive   fraud”    he

committed, and that his current residence in a halfway house combined

with the relatively few months left in his sentence mitigates many of

the     circumstances    Salemo    claims     constitute     extraordinary      and

compelling reasons for early release, which “will be non-existent in

less than a year.” Gov. Letter 4–5.

      On balance, Salemo is right. Modification at this point would

result in minimal change to his sentence, nowhere near enough to

undermine respect for the law. And the fact that his sentence is almost

complete does not mean that a marginal reduction is somehow contrary

to the sentencing factors.

                                III. Conclusion

      For the reasons set forth above, the Court grants Salemo’s motion

for a sentence reduction. At this point, with only nine months left

                                       17
         Case 1:11-cr-00065-JSR Document 125 Filed 09/07/21 Page 18 of 18


in BOP custody,    the only sensible modification of Salerno's sentence

is to reduce it to time served.         All other aspects of his original

sentence remain in full force and effect.

     SO ORDERED.


Dated:      New York, NY
            September 7, 2021                    ~A-U
                                                 DRAKoFF,U.




                                       18
